DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/269,406 filed on February 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/09/2021 responding to the Office action mailed on 05/14/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-23.

Election/Restrictions
Claims 1 and 17 are allowable.  The restriction requirement between species, as set forth in the Office action mailed on 01/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 01/16/2020 is hereby withdrawn.  Claims 2-12, 14-16, and 18-23 directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter           
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record Nomura (US 2020/0027913) and Wu (US 2019/0165009) disclose most aspects of the claimed invention.  However, regarding independent claim 1, they do not disclose that “at the first edge, an angle formed by the surface and the bottom surface is less than 90 degrees, wherein the first edge is below a line connecting the second edge and the boundary”.
Regarding independent claim 17, they do not disclose “a second separation portion having a second width smaller than the first width and a second depth smaller than the first depth and formed by a trench positioned between the first and second photoelectric conversion portions, wherein the first edge is below a line connecting the second edge and the boundary”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814